DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, amendment, and response filed on 09/13/2021.
Claims 1, 2, 11, 12, 19, and 20 have been amended.
Claims 1-3, 5-13, and 15-22 are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.









Response to Arguments

Applicant’s arguments received 09/13/2021 have been fully considered but they are not persuasive.  

With regard to the limitations of the independent claims, Applicant argues that the prior art of record does not fully disclose or fairly teach the limitation of …customers being classified as individuals or groups, or that this determination be made, based on time of day.  The Examiner respectfully disagrees and points to the updated rejections below.  DUDOVICH in at least paragraphs 0022 and 0023 discloses individual shoppers (customers) as well as shopping groups such as families, demographic analysis, and time of day metrics.


















Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



s 1-3, 5-13, and 15-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Renfroe (USPGP 2015/0073925 AQ1), hereinafter RENFROE, in view of Brendley et al. (USPGP 2006/0171570 A1), hereinafter BRENDLEY, and further in view of Yoo et al. (US 6,107,942 A), hereinafter YOO, and further in view of Dudovich (USPGP 2015/0199575 A1), hereinafter DUDOVICH.

Claim 1:
RENFROE as shown below discloses the following limitations:
sensing data by one or more sensors located at or near a first facility…;(seat least paragraphs 0057, 0058, 0194)
adding the sensed data to a set of stored data associated with the first facility; (see at least paragraphs 0007, 0037, 0042, 0084, 0114, 0127, 0130, 0194)
determining customer demographics of the first facility based on the sensed data, (see at least paragraphs 0007, 0037, 0042, 0064, 0108, 0114, 0127, 0130, 0194)
receiving transaction data for the first facility from one or more computing systems at the first facility; (see at least paragraphs 0037, 0042, 0084, 0114, 0127, 0130, 0194)
identifying a second facility having customer demographics and type of customer declassifications with a pre-defined degree of similarity to customer demographics and type of customer classifications of the first facility; (see at least paragraphs 0037, 0042, 0084, 0114, 0127, 0130, 0194)
comparing transaction data of the second facility with the transaction data of the first facility; (see at least paragraphs 0037, 0042, 0084, 0114, 0127, 0130, 0194)
determining an improvement or change in item assortment at the first facility based on the comparison indicating that sales associated with the item assortment at the first facility is less than sales associated with corresponding item assortment at the second facility. (see at least paragraphs 0116, 0156, 0194, 0195)
RENFROE does not specifically disclose:
the one or more sensors including image capturing sensors, the sensed data indicating customer traffic.  
However, BRENDLEY, in at least paragraphs abstract, 0003, 0005-0007, 0010, 0011, and 0015 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and RENFROE with the technique of BRENDLEY because, “Modern retail outlet design generally requires accurate knowledge of consumer traffic patterns.  High value goods are place in areas that increase their prominence and sales opportunities.  An example of this is the placement of the meat and deli counters at the end of the aisles in most grocery stores.  As shoppers move up and down the aisles they are given repeated opportunities to view the meat and deli counters, thus increasing the probability that they will either remember some item that they may need or even be enticed by the display to purchase these high margin products.  In addition, traffic flow is important for generating a pleasing shopping experience.  The competition for shelf space in some high-volume outlets is keen, and a knowledge of shopper traffic patterns permits good design of permanent shelving and temporary displays that maximize shelf space while minimizing congestion at peak traffic flow rates.” (BRENDLEY: paragraph 0015).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
YOO further discloses …one or more weight sensors disposed in a parking lot of the first facility to detect a weight of a vehicle.  See at least column 2, lines 51-65.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RENFROE/BRENDLEY with the technique of YOO because, “The present invention has advantages both for the users of the facility and for the managers or owners of parking facilities.  For users, the present invention includes graphical displays at various locations in the facility to quickly and thoroughly inform the user regarding the location of available parking spaces, so that the user YOO: column 1, lines 38-55).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of RENFROE/BRENDLEY/YOO does not specifically disclose:
classifying a type of customers of the first facility into an individual customer or a group customer based on a particular time of day the sensed data was acquired;
determining customer demographics of the first facility based on the sensed data, wherein the customer demographics one or more types of customers comprise the individual customer and the group customer;
DUDOVICH, however, in at least paragraphs 0022 and 0023 discloses individual shoppers (customers) as well as shopping groups such as families, demographic analysis, and time of day metrics. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RENFROE/BRENDLEY/YOO with the technique of DUDOVICH because, “Modern retail outlet design generally requires accurate knowledge of consumer BRENDLEY: paragraph 0015).   Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 2:
The combination of RENFROE/BRENDLEY/YOO/DUDOVICH discloses the limitations as shown in the rejections above.  RENFROE further discloses automatically generating orders for inventory for the first facility based on the determined improvement or change in the item assortment at the first facility. See at least paragraphs 0036, 0037.







Claim 3:
The combination of RENFROE/BRENDLEY/YOO/DUDOVICH discloses the limitations as shown in the rejections above.  RENFROE further discloses:
retrieving item placement information for the first facility and for the second facility from a database;
analyzing the item placement information for the first facility and the second facility; and determining an improvement or change in the item placement at the first facility based on the transaction data of the second facility.
See at least paragraph 0194.

Claim 4:
The combination of RENFROE/BRENDLEY/YOO/DUDOVICH discloses the limitations as shown in the rejections above.  RENFROE further discloses the customer demographics includes a classification of a customer as an individual customer or a family customer.  See at least paragraphs 0007, 0039.

Claim 5:
The combination of RENFROE/BRENDLEY/YOO/DUDOVICH discloses the limitations as shown in the rejections above.  RENFROE further discloses the determining of customer demographics includes a using timestamp associated with the sensed data. See at least paragraphs 0007, 0073.

Claim 6:
The combination of RENFROE/BRENDLEY/YOO/DUDOVICH discloses the limitations as shown in the rejections above.  RENFROE further discloses the second facility identified as having customer demographics with a pre-defined degree of similarity also has at least one of similar store demographics as the first facility, has similar items for sale as the first facility, and has similar numbers of transactions taking place as the first facility.  See at least paragraph 0194.



Claims 7-10:
The combination of RENFROE/BRENDLEY/YOO/DUDOVICH discloses the limitations as shown in the rejections above.  BRENDLEY
the one or more sensors at the first facility include foot sensors disposed at an entrance of the first facility, and the foot sensors are configured to sense a number of footsteps entering the store, wherein the number of footsteps correlates to the customer traffic at the first facility.  
wherein the sensed weight of the vehicle in the parking lot is used to determine a number of passengers in the vehicle to determine the customer traffic at the first facility.
the one or more sensors at the first facility include acoustic sensors disposed at a shopping cart or shopping basket, and the acoustic sensors are configured to detect sounds indicative of a number of footsteps near the shopping cart or shopping basket, wherein the number of footsteps correlates to the customer traffic at the first facility.
the one or more sensors at the first facility are part of a sensor system, wherein the sensor system is one of a suspension load analysis system, emission sensors system, cart corral analysis system, or video analysis of floor mats.
See at least paragraph 0018.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RENFROE with the technique of BRENDLEY because, “Modern retail outlet design generally requires accurate knowledge of consumer traffic patterns.  High value goods are place in areas that increase their prominence and sales opportunities.  An example of this is the placement of the meat and deli counters at the end of the aisles in most grocery stores.  As shoppers move up and down the aisles they are given repeated opportunities to view the meat and deli counters, thus increasing the probability that they will either remember some item that they may need or even be enticed by the display to purchase these high margin products.  In addition, traffic flow is important for generating a pleasing shopping experience.  The competition for shelf space in some high-volume outlets is keen, and a knowledge of shopper traffic patterns permits good design of permanent shelving and temporary displays that maximize shelf space while minimizing congestion at peak traffic flow rates.” (BRENDLEY: paragraph 0015).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 21:
The combination of RENFROE/BRENDLEY/YOO/DUDOVICH discloses the limitations as shown in the rejections above.  DUDOVICH further discloses the individual customer corresponds to a person who shops at a facility individually, and wherein the group customer comprises a family customer corresponding to a person who shops at the facility with one or more family members.  See at least paragraph 0023 discloses individual shoppers (customers) as well as shopping groups such as families, demographic analysis, and time of day metrics. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RENFROE/BRENDLEY/YOO with the technique of DUDOVICH because, “Modern retail outlet design generally requires accurate knowledge of consumer traffic patterns.  High value goods are place in areas that increase their prominence and sales opportunities.  An example of this is the placement of the meat and deli counters at the end of the aisles in most grocery stores.  As shoppers move up and down the aisles they are given repeated opportunities to view the meat and deli counters, thus increasing the probability that they will either remember some item that they may need or even be enticed by the display to purchase these high margin products.  In addition, traffic flow is important for generating a pleasing shopping experience.  The competition for shelf space in some high-volume outlets is keen, and a knowledge of shopper traffic patterns permits good design of permanent shelving and temporary displays that maximize shelf space while minimizing congestion at peak traffic flow rates.” (BRENDLEY: paragraph 0015).   Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 11-20 and 22:
The combination of RENFROE/BRENDLEY/YOO/DUDOVICH discloses the limitations as shown in the rejections of the claims above.  The Examiner finds that remaining claims 11-20 and 22 are not patentably distinct from claims 1-10, because the inventions in the claims are directed to related, indistinct products.  The related inventions would be distinct if: (1) the inventions as claimed were either not capable of use together or could have a materially different design, mode of operation, function, or effect; (2) the inventions did not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed were not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed encompass overlapping subject matter and are obvious variants that do not produce any new, meaningful, synergetic result that would render the claims novel.  Therefore, for the sake of clarity, the Examiner has grouped the rejections of claims 1-22 accordingly using the same references and citations as above.  








Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:

TRANSPORTATION RESEARCH BOARD. QUANTIFYING THE BENEFITS OF SEPARATING PEDESTRIANS AND VEHICLES. (1978). Retrieved online 05/08/2021.
http://onlinepubs.trb.org/Onlinepubs/nchrp/nchrp_rpt_189.pdf

Ian MacKenzie et al. How retailers can keep up with consumers.  (October 1, 2013).  Retrieved online 11/13/2021.  https://www.mckinsey.com/industries/retail/our-insights/how-retailers-can-keep-up-with-consumers

Foreign Art:
HWANG et al. (JP 2010/042808 A).  HWANG et al.  generally discloses a method/system that by and large reads on and is related to the instant invention.  “To provide a passenger distinguishing apparatus capable of improving an assembling process, reducing costs and enhancing the durability of sensors. The passenger distinguishing apparatus includes: a plurality of lower brackets that are fixed to a floor of a vehicle room; upper brackets that assist mounting of a passenger seat disposed at an upper part of the lower brackets; and a plurality of sensors that are disposed between the lower brackets and the upper brackets to detect the weight of a passenger seated in the passenger seat.  In the upper end part and lower end part of the sensors, male screw thread are formed so as to be bolt-fastened to fastening holes formed at each of the lower brackets and the upper brackets.  In at least one of the upper end part and the lower end part of the sensors, a damper is formed for absorbing assembling tolerance of the sensors while being fixed by contacting with nuts tightened and fixed to a portion in which the male screw threads are formed.”.

AWANO, TOSHIMASA.  (JP 05046625 A).  AWANO, TOSHIMASA   generally discloses a method/system that by and large reads on and is related to the instant invention. “To attain unmanned control, to realize 24 hour operation, to facilitate the parking of a user too, and to attain the reduction of cost as well in the management system of the parking lot annexed to a large-scale store like a department store, etc. A supervisory monitor 2 and a data base 3 are connected to a CPU 1 for operation management, and the CPU 1 is provided with an AI knowledge base and an expert system in it.  The CPU 1 is connected to a car sensor 8 installed on the ceiling of the parking lot or ground through a PC 4, and grasps a using state at present from the information of a car 9 detected by the car sensor 8.  When a customer intending to use this parking lot appears, the CPU 1 issues a parking ticket on which the block name and the parking position number of a proper parking position decided from the using state at present and entry time are printed from a ticket issuing machine 6, and opens an entrance and exit gate.  After use, when the parking ticket is inserted into a charge collecting machine 5, a prescribed charge by a magnetic tape, etc., is displayed, and it is adjusted by automatic payment.”

KOBORI et al. (JP 2009/249157 A).  KOBORI et al. generally discloses a method/system that by and large reads on and is related to the instant invention. “To provide a detector of the number of persons which is capable of accurately detecting the number of persons getting in the elevator, the number of persons getting off the elevator, and the number of persons onboard the elevator. The number of persons passing through an entrance/exit of a car 6 of an elevator is detected by a passing person number detection means of a detector 1 of the number of persons based on the result of output of a photoelectric sensor 3.  The advancing direction of a user passing through the entrance/exit of the car 6 of the elevator is detected by an advancing direction detection means of the detector 1 of the number of persons based on the result of output of a weight sensor 2.  Based on the detected number of the persons passing through the entrance/exit, and the advancing direction of users passing through the entrance/exit, the number of the persons getting in the car 6 of the elevator, the number of the persons getting off the car 6 of the elevator, and the number of the persons onboard the car 6 of the elevator are detected.”

James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

 http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)